Citation Nr: 1715317	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-45 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbago, effective December 22, 2007, and 20 percent, effective June 18, 2008. 

2.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.  

The Veteran testified at a May 2011 hearing before the undersigned at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file. 

During the course of the appeal, the RO granted service connection for radiculopathy of the bilateral lower extremities, secondary to the lumbago, effective October 19, 2013.  As there is no record that the Veteran appealed the RO's decision, the ratings assigned for radiculopathy of the bilateral lower extremities are not before the Board.  However, for the period prior to October 19, 2013, whether a separate rating is warranted for neurological impairment secondary to the lumbar spine disability is before the Board.

In February 2012, September 2013 and July 2014, the Board remanded this case for additional development.  In the July 2014 remand, the Board requested that the Veteran's VA Vocational Rehabilitation and Education (VR&E) file should be obtained and associated with the claims folder.  The Board notes that the May 2016 Supplemental Statement of the Case (SSOC) reported review of the VR&E file, but these records are not currently associated with the claims file.  The Board notes, separate from the remand below, that the Veteran's VR&E file is simultaneously being requested administratively.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With great regret, the Board finds that further development is necessary prior to adjudication of the Veteran's claims on appeal.  The evidence of record indicates that remand is necessary to obtain outstanding, pertinent evidence.  Correspondence received by VA in July 2014 indicates that the Veteran was applying for Social Security disability benefits.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  As the file indicates that the Veteran's SSA records may be relevant to the Veteran's claims, the VA has an obligation to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169   (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72   (1992). As such records have not been obtained; remand is required in order for this evidence to be requested.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be undertaken to associate with the claims file any outstanding Social Security Administration disability records, to include: any pertinent claim for benefits, the Social Security Administration decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159 (e) should be provided to the Veteran.

2. Undertake appropriate efforts to obtain and associate with the Veteran's claims file any outstanding VA treatment records since May 2016.  

3. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the Veteran's claims in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




